Citation Nr: 0734445	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-03 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for plantar fasciitis of the right foot.

2.  Entitlement to an initial compensable disability 
evaluation for plantar fasciitis of the left foot.

3.  Entitlement to an initial compensable disability 
evaluation for herpes simplex virus.

4.  Entitlement to service connection for right ovarian cyst.

5.  Entitlement to service connection for eczema of the hands 
and feet.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for alopecia, secondary 
to medication.

9.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
January 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The veteran has appealed the denial of 
multiple claims denied in September 2002 and January 2003 
rating decisions.  

Because the veteran has disagreed with the initial ratings 
assigned for plantar fasciitis of the right and left feet, 
and for herpes simplex virus, the Board has characterized the 
claims as reflected on the title page.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to an increased initial rating 
herpes simplex, addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected right foot plantar 
fasciitis is presently manifested by less than moderate foot 
disability.  

3.  The veteran's service-connected left foot plantar 
fasciitis is presently manifested by less than moderate foot 
disability.  

4.  The evidence of record does not demonstrate current right 
ovarian cyst related to service.

5.  The evidence of record does not demonstrate current 
eczema of the hands and feet.  

6.  The evidence of record does not demonstrate a left 
shoulder disorder was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.

7.  The evidence of record is in equipoise as to whether a 
current a current low back disorder, lumbar sprain, is 
related to service.

8.  The evidence of record does not demonstrate current 
alopecia, including secondary to medication, that is related 
to service.

9.  The evidence of record is in equipoise as to whether a 
current cervical spine disorder, cervical sprain, is related 
to service.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).

2.  The criteria for an initial compensable rating for left 
foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).

3.  Right ovarian cyst was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Eczema was not incurred in or aggravated by service nor 
as a result of any established event, injury, or disease 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  A left shoulder disorder was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  A low back disorder, lumbar sprain, was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

7.  Alopecia, secondary to infections, was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §  3.303 (2007).

8.  A cervical spine disorder, cervical sprain, was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in April 2002.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, 
she is fully conversant with the legal requirements in this 
case.  Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In regards to 
the veteran's claims for service connection being denied, no 
effective date will be assigned, and the failure to provide 
the veteran with this information cannot possibly result in 
any harm to her claims.  The denial of these claims also 
means that a percentage rating will not be assigned, thus 
that element of Dingess notice is not implicated in this 
case.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

Given the thorough review of these claims in the September 
2004, November 2004, and June 2005 Supplemental Statements of 
the Case, any failure in the timing of full and complete VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
and Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

As to the duty to assist, all medical records identified by 
the veteran, including those from Charleston Air Force Base, 
as well as Armed Services and community facilities in Alaska 
and Alabama, have been obtained consistent with 38 C.F.R. 
§ 3.159.  Service medical records were obtained.  The veteran 
was afforded multiple relevant examinations by VA.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the appellant.

Increased Initial Ratings for Plantar Fasciitis

Service connection was granted for plantar fasciitis of the 
right and left foot in the September 2002 rating decision on 
appeal based on findings of plantar fasciitis in service and 
complaints of foot pain on VA examination in July 2002.  The 
disability was rated noncompensable, that is, 0 percent 
disabling.  

A report of VA general examination dated in July 2002 
includes an evaluation of the feet.  The veteran reported 
that her feet were significantly flat and noted that long 
periods of standing led to foot and ankle pain.  On 
examination, the feet were markedly flat and the veteran had 
pain in the plantar surface of the forefoot on toe walk.  All 
joints were stable.  Her gait was normal.  The assessment was 
severe pes planus with plantar fasciitis and ankle strain by 
history.  

A report of VA examination dated in August 2004 includes an 
evaluation of the feet.  The veteran reported the foot pain 
recurred with prolonged standing, walking or running.  She 
reported she could stand for an hour or two, or walk a mile 
or two, before she needs to take a break.  She avoids running 
now.  She reported that she used to use foam inserts which 
helped a bit but no did not use them, nor did she take any 
medication.  She had recently rejected a job offer that would 
have required her to spend too much time on her feet on hard 
floors.  Her gait and posture were normal.  She was obese, 
and was talking with her doctors about gastric surgery.  The 
feet appeared normal without redness, swelling or deformity.  
There was minimal tenderness throughout, without any specific 
localization.  Manipulation of the feet was not painful.  The 
arches were almost flat.  The Achilles tendon were normally 
aligned, and shoe wear was normal.  The diagnosis was normal 
exam of the feet, with history of recurring pain.  

Records from Charleston Air Force Base submitted in May 2004 
show various orthopedic complaints, including foot pain and 
swelling reportedly present for two weeks.  

The veteran underwent an additional VA orthopedic evaluation 
in April 2005.  The veteran reported her feet hurt all the 
time and that she could only walk and stand for short periods 
of time.  She reported flare-ups of feet pain about three 
times per month.  She reported the pain reached a high of 4 
on a scale of 1 to 10, 10 being the highest.  The veteran 
reported she worked as a clerk at the Charleston VA.  On 
examination, the feet were without corns, calluses or edema.  
The toes were without deformity.  Nails were clear, pulse was 
2+ equally.  There was no painful motion to palpation.  
Drawer signs were negative, and there was no laxity or 
weakness.  There was positive tenderness in the right heel.  
Standing and walking was normal.  There was a slight decrease 
in the arch with standing.  The Achilles tendon was not 
painful to manipulation and it did not deviate.  Dorsiflexion 
was 0 to 10 degrees right, 0-15 degrees in the left foot.  
Plantar flexion was 0 to 40 degrees bilaterally.  Inversion 
was 30 degrees, and inversion 10 degrees, on both feet.  All 
motions were painless.  The diagnosis, in pertinent part, was 
plantar fasciitis.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The veteran's plantar fasciitis has been rated under 38 
C.F.R. § 4.71a, Code 5284.  

528
4
Foot injuries, other:
Rating

Severe
30

Moderately severe
20

Moderate 
10
Note: With actual loss of use of the foot, rate 40 percent
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

Based upon the evidence of record, the Board finds the 
service-connected left and right plantar fasciitis are 
presently manifested by subjective complaints of pain and 
functional limitations without X-ray evidence of degenerative 
arthritis or a moderate foot impairment.  Objectively, no 
pain was noted during the range of motion studies, and the 
physical findings have failed to indicate moderate 
disability.  The veteran has reported that, despite her foot 
problems, she has considerable ability to work and perform 
activity on her feet, as described by her in all of the 
examinations.  Even though she complains of daily pain, she 
was still working as a clerk at the VA in April 2005.  Thus, 
a moderate disability is not shown.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code that is more favorable.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).

It is significant to note that service connection was denied 
for pes planus in the decision on appeal.  The veteran did 
not appeal that issue.  Although the veteran has asserted 
that her plantar fasciitis is more severely disabling, she is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  The veteran has not demonstrated the criteria for a 
compensable rating for either foot at any time since the 
initiation of this claim.  Staged ratings are not warranted.  
Therefore, entitlement to initial compensable ratings for 
left and right plantar fasciitis is not warranted.  The 
preponderance of the evidence is against the claims.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evidence shows that the veteran 
is working and had reported no significant occupational 
impairment due to the plantar fasciitis.  The disorder is not 
demonstrated to have a marked interference with employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Service Connection Claims - Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Eczema, right ovarian cyst, and alopecia

Service medical records reflect that the veteran had a right 
ovarian cyst which was aspirated at the time of the veteran's 
tubal ligation in August 1999.  The veteran was seen in July 
2001 for a rash on the feet and hands.  The assessment was 
dyshydrosis.  She was seen and treated for eczema type 
complaints on several occasions.  She was treated for itching 
of the feet in May 2001.  She was seen for mild alopecia in 
October 2001.  She was given reassurance and told to avoid 
tight braids and harsh chemicals on her hair.  

On VA gynecological examination in July 2002, no cyst was 
noted, and the veteran's relevant history was noted in 
detail.  The diagnosis was history of ovarian cysts which had 
resolved and not recurred. 

A VA general medical examination at that time revealed that 
the veteran had a history of alopecia of the scalp secondary 
to multiple medications, which was filling in nicely at the 
time of the examination.  She also reported a history of dry 
cracking skin of the hands and feet in service which she 
treated with oils.  The skin on the hands and feet were 
normal on examination.  There was a 3 cm x 5 mm linear area 
of alopecia in the scalp.  The hair follicles were visible 
and the hair was filling in.  The veteran reported she was 
working for the State of Alaska Department of Motor Vehicles.  
The relevant diagnoses were alopecia areata resolving and 
history of dry skin, eczema of the hands and feet, in 
quiescent state.  

Charleston Air Force Base records show that the veteran 
underwent total hysterectomy and right salpingo-oopherectomy 
with lysis of adhesions in December 2003.  

The veteran underwent multiple VA examinations in April 2005.  
Gynecological examination revealed no current right ovarian 
cyst.  The veteran was noted to be on no hormone replacement.  
The diagnosis did not include right ovarian cyst.  

Based upon the evidence of record, the Board finds no current 
evidence of a right ovarian cyst, alopecia, including due to 
medication, or signs of eczema.  No chronic disorder was 
manifest during active service.  While the veteran may have 
been treated for these disorders in service, based on a lack 
of current findings, it appears that these disorders were of 
an acute and transitory nature and, with treatment, resolved.  
The medical record makes clear that there is no current 
diagnosis related to these three claims.  During the multiple 
VA examinations, the examiners definitely found no pathology 
upon which to make a diagnosis of current eczema, right 
ovarian cyst, or alopecia.  The Board also notes the veteran 
had her uterus and right ovary removed in 2003.  The Board 
finds these facts to be definitive evidence of a lack of 
chronic, current disability.  A veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The only evidence which indicates that there is current 
eczema, right ovarian cyst, or alopecia, and that these are 
related to service, are the veteran's own contentions.  
Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, her contentions cannot 
constitute competent medical evidence.

For these reasons, the Board finds entitlement to service 
connection for eczema, right ovarian cyst, or alopecia is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.

B.  Cervical spine, left shoulder and low back disorder

Service medical records reflect complaints of back and neck 
pain, as well as left shoulder pain.  The veteran fell and 
reportedly hurt her back in 1994 on a 12 mile march.  She was 
diagnosed with low back strain and placed on a profile.  
Pseudoarticulation of the left L5 transverse process was 
noted in May 1996.  This was described as a normal variation.  
Also in that month, she was treated for cervical strain 
secondary to an automobile accident.  She reported receiving 
private chiropractic care.  In November 1999, her upper back 
and neck problem were described as chronic.  In December 
2000, she complained of neck and upper body/shoulder pain.  
Chronic cervical sprain/strain was diagnosed.  In December 
2001, she complained of neck, upper back and should pain.  
Following an examination, it was suggested that this may be 
related to headaches.  In January 2002 she was seen for neck 
and shoulder pain related possible to her large breast size.  

Post-service, in March 2002, the veteran was seen at the 
Northern Alaska Air Force Medical Center for pain in the 
coccyx after reportedly falling off a sled in November or 
December 2001.  It was noted that X-rays were normal.  The 
veteran was afforded a VA examination in July 2002.  At that 
time, she reported tightness in the neck with muscle tension 
in the shoulders.  She was taking NSAIDS and Flexeril.  She 
reported shoulder pain with no loss of range of motion, as 
well as lumbar spasm occasionally.  Lumbar and cervical X-
rays were current and normal.  Posture and gait were normal.  
On examination, there was full range of motion of the spine 
without pain.  All joints were stable.  Neurologically, the 
cranial nerves were intact.  Deep tendon reflexes were 2+ 
equal in the upper and lower extremities.  Stance, sensory 
and balance were normal.  Straight leg raising was negative 
to 90 degrees bilaterally.  The diagnoses included recurrent 
strain cervical and lumbar spine in quiescent state.  

She was also treated for back and neck pain at an Armed 
Services facility in Alabama in 2002 and 2003.  

In an undated statement received at VA in September 2004, the 
veteran's comrade indicated that he was a Medic who served 
with the veteran.  He recalled when she fell after about 10 
miles of a 12 mile road march.  He recalled that she injured 
her back, as she was carrying a large amount of gear.  She 
had to ride the rest of the march on the back of the truck.  
Her back hurt and she was crying.  The comrade opined that 
the fall injured her low back and the rest of her service, 
seven years, aggravated her injury.  

The veteran underwent an additional VA orthopedic evaluation 
in April 2005.  At that time, X-rays of the cervical and 
lumbar spine were taken.  They showed no bony abnormality of 
the lumbar spine and a minimal loss of lordosis of the 
cervical spine.  As to the cervical spine, the prevertebral 
soft tissues were within normal limits.  There was no 
evidence of fracture lateral masses were within normal 
limits.  

The examiner reviewed the claims folder.  The veteran 
complained of pain in the back and neck every day, with daily 
flare-ups.  With flare-ups, she has to lie down and cannot 
bend or squat.  She noted no current injections, physical 
therapy, current use of assistive devices, or surgery.  She 
still worked as a clerk at the VA despite her condition, 
though she had to make accommodations.  She needed to change 
positions a good deal.  Following a thorough examination, the 
diagnosis was cervical strain and lumbar sprain.  

Based upon the evidence of record, the Board finds that a 
left shoulder disorder was not manifest during active service 
and did not develop as a result of an established event, 
injury, or disease during active service.  There is simply no 
current left shoulder disorder.  A veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Therefore, the 
Board finds entitlement to service connection is not 
warranted.  

As to the neck and low back, the Board finds that the 
evidence is in equipoise as to whether there has been 
continuity of symptomatology since service.  Thus, 
considering the current diagnoses of cervical strain and 
lumbar sprain, the Board will resolve reasonable doubt in the 
veteran's favor and grant service connection for these 
disorders.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for the left shoulder, so it is denied.  The evidence is in 
equipoise as to the cervical and lumbar sprain, and thus 
service connection is granted for these claims.  


ORDER

Entitlement to an initial compensable disability evaluation 
for plantar fasciitis of the right foot is denied.

Entitlement to an initial compensable disability evaluation 
for plantar fasciitis of the left foot is denied.

Entitlement to service connection for right ovarian cyst is 
denied.

Entitlement to service connection for eczema of the hands and 
feet is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a low back disorder, 
characterized as lumbar sprain, is granted.

Entitlement to service connection for alopecia is denied.

Entitlement to service connection for a cervical spine 
disorder, characterized as cervical sprain, is granted.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

The veteran seeks a higher initial evaluation for herpes 
simplex virus.  At her June 2005 VA examination, the examiner 
noted that the veteran took Acyclovir for this medication.  
It was noted that the drug only shortened the periods of 
activity.  Discomfort during flare-ups was noted.  However, 
additional information as to the amount of flare-ups she 
currently experiences, and how much Acyclovir she is taking, 
should be obtained.  

Herpes simplex may be rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806. 

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

The record reflects that the veteran has been prescribed 
acyclovir, an immunosuppressive drug.  The duration of this 
systemic therapy has not been addressed.  Considering the 
facts of this case, the Board finds that an appropriate 
examination is warranted prior to Board review of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The letter is to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should obtain the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, whether VA, 
private or service department, who 
treated the veteran for herpes simplex 
virus since January2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for evaluation of the current 
manifestations of herpes simplex virus.  
The physician should also note whether 
there is intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past 12-month period, or 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of six weeks or 
more, but not constantly, during the past 
12-month period, or near constant during 
the past 12-month period.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


